



Exhibit 10.35
SEVERANCE AGREEMENT, WAIVER, AND RELEASE OF CLAIMS
This Severance Agreement, Waiver and Release of Claims (“Agreement”) is made
between Mario Ruscev (“Executive”) and Weatherford International plc
(“Employer”).
WHEREAS, the Employer has employed Executive to perform strategic,
executive-level services for Employer; and
WHEREAS, the Employer and Executive have agreed to terminate their employment
relationship and desire to set forth the circumstances under which they have
agreed to the termination of Executive’s employment;
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
receipt and adequacy of which is hereby acknowledged, the Employer and Executive
hereby agree as follows:
1.    Termination of Employment. Effective August 10, 2017, Executive will be
released from his duties as EVP, President Product Lines and Chief Technology
Officer, including but not limited to his role as an officer of the Employer
(“Termination Date”) and his employment relationship and all other relationships
with the Employer shall end.
2.    Benefits. Unless otherwise expressly specified by the terms of any
employee benefit plan or program maintained by the Employer (collectively
“Benefit Plans”), Executive’s coverage under all of the Employer’s Benefit Plans
will terminate on the Termination Date.
3.    Consideration for the Execution of this Agreement. Executive acknowledges
and agrees that he is not entitled to any severance benefits solely as a result
of the termination of his employment under any plan, program, policy or
arrangement, whether formal or informal, written or unwritten. However, in
consideration for the release and waiver of claims set forth herein, as well as
the other covenants and promises set forth herein, the Employer shall (a) pay
Executive the total gross sum of One million, one hundred twenty-five thousand
and 00/100 Dollars ($1,125,000.00), less applicable taxes and withholdings and
(b) accelerate and vest 179,600 outstanding restricted share units under that
Restricted Share Units Award Agreement granted by the Employer on November 6,
2015 (“Severance Payment”), 14 days after the receipt of this Agreement signed
by Executive.
4.    Waiver and Release.
a.    General Waiver and Release. In consideration of the Severance Payment,
Executive (on his own behalf and on behalf of his heirs, executors, and
administrators) agrees to and hereby does unconditionally waive, release and
forever discharge, Employer, Employer’s parent companies, subsidiaries,
affiliates, predecessors and successors, and any and all current or former
directors, officers, employees, agents and


1

--------------------------------------------------------------------------------





attorneys of all the foregoing entities (collectively, the “Released Parties”)
from any and all Released Claims (as defined in this Paragraph 4.a.). Released
Claims include any and all claims, demands, causes of action, damages, suits,
judgments, charges, and liabilities whatsoever, both known and unknown, in law
or in equity, and particularly, without limiting the generality of the
foregoing, all matters relating to or arising out of or relating to: (i)
Executive’s employment with or separation from the Employer; and (ii) any events
that have transpired prior to and including the date on which this Agreement is
executed, including, without limitation, any causes of action or releasable
claims for unlawful employment practices arising under or based on the Labor
Management Relations Act, 29 U.S.C. § 151 et. seq.; Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq.; the Civil Rights Act
of 1991; the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, as amended, 29 U.S.C. § 621 et seq.; Section 1981 of the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Equal Pay Act of 1963, 29 U.S.C. § 201
et seq.; Section 1985(3); the Rehabilitation Act of 1973, the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended; Executive Order
11246; the Executive Retirement Income Security Act of 1974 as amended, 29
U.S.C. § 1001 et seq.; the Health Insurance Portability and Accountability Act,
42 U.S.C. § 1320d et seq.; the Sarbanes-Oxley Act, 18 U.S.C. § 1514A; the Texas
Commission on Human Rights Act, Chapter 451.001 et seq. of the Texas Labor Code;
the Texas Workers’ Compensation Act, and any other federal, state or local law,
statute, public policy, order, regulation or ordinance, and any and all suits
under common law, whether tort, contract, or otherwise.
b.     Exception. Released Claims shall not include any claims which, by law,
cannot be waived or released, such as the right to file, assist with, or
participate in an investigation conducted by an administrative agency, such as
the U.S. Equal Employment Opportunity Commission, the Texas Workforce
Commission, or the National Labor Relations Board. Executive is waiving,
however, the right to monetary recovery or other personal relief in connection
with any such charge, claim, or complaint filed by Executive or anyone else with
any administrative agency.
c.    Acknowledgment. By signing this Agreement, Executive acknowledges and
confirms:
(i)    that Executive was advised by the Employer to consult with an attorney
prior to signing this Agreement and to have such attorney explain the terms of
this Agreement; and
(ii)     that, as set forth in Paragraph 16 below, Executive was given
twenty-one (21) calendar days from receipt of this Agreement in which to
consider the terms of the Agreement and that he has seven (7) days from the date
this Agreement is executed to revoke or rescind the portions of this Agreement
related to Executive’s release of claims under the Age Discrimination in
Employment Act and Older Workers Benefit Protection Act, by providing written
notice of such revocation to Employer by the seventh calendar day following
execution; and
(iii)     that Executive is providing the waiver and release set forth herein in
exchange for consideration in addition to anything of value to which Executive
may already have been entitled; and
        


2

--------------------------------------------------------------------------------





(iv)     that Executive acknowledges, represents, and agrees that he is acting
with full and complete capacity, authority, and understanding, that he is
entering this Agreement voluntarily, without coercion, fraud, or duress, and
that he intends to forever settle and waive any and all Released Claims he may
have arising on or prior to the Termination Date or on or prior to the execution
of this Agreement; and
5.    Non-solicitation. In consideration of the Severance Payment, and in light
of the confidential information of Employer to which Executive had access during
his employment with Employer, Executive further agrees that for one (1) year
after the Termination Date, Executive will not directly or indirectly (a)
solicit, entice, persuade, or induce any employee of the Employer to (i)
terminate or negatively alter his or her employment relationship with the
Employer, or (ii) become employed by or enter into contractual relations with
any individual or entity other than the Employer; or (b) hire as an employee,
consultant, independent contractor, or otherwise, any employee of the Employer.
6.    Non-competition. Executive acknowledges that, during his employment with
the Employer, and in order to carry out his duties as an executive for the
Employer, the Employer provided him with, and he otherwise had access to, the
Employer’s confidential and propriety information, including without limitation,
information regarding the Employer’s current and future business strategy. In
order to protect such confidential and proprietary information, including its
inevitable disclosure, and in consideration of the Severance Payment, Executive
agrees that for nine (9) months after the Termination Date, Executive will not
engage or participate in, work for, become employed by, provide services to, or
assist in any manner (whether as an employee, consultant, independent
contractor, proprietor, partner, director, officer, equity owner, agent or
otherwise) any person, firm, corporation or other business entity that engages
in a “Competing Business” in the “Restricted Territory” to the extent that
Executive engaged or participated in a similar activity or function for or on
behalf of the Employer.
As used herein, the terms:


a.    “Competing Business” shall mean any business or prospective business
(whether conducted by a natural person, partnership, corporation or other
entity) that provides or seeks to provide oilfield services that are competitive
to the Employer.
b.    “Restricted Territory” shall mean the United States and any other country
in which the Employer conducts the Business on the Termination Date.
7.    Non-disparagement; Confidentiality.
a.    Executive agrees to refrain from communicating, directly or indirectly,
now or at any time in the future, whether in writing, orally or electronically
(i) any defamatory comment concerning the Employer or the Released Parties or
(ii) any other comment that could reasonably be expected to be detrimental to
the commercial or financial prospects of the Employer or the Released Parties.


3

--------------------------------------------------------------------------------





b.    Executive agrees that the terms of this Agreement are confidential and
that Executive will not disclose any of such terms to any other person other
than his attorney, financial and/or tax advisor, spouse, or state and federal
taxing authorities or as otherwise required by law. Notwithstanding anything to
the contrary set forth herein, the parties acknowledge and agree that any
obligations of confidentiality will not require Executive to violate any legal
requirement be it court order, statute, regulation, or the like.
8.    Remedies. Without limiting the remedies otherwise available to the
Employer, Executive acknowledges that a breach of any of the covenants contained
in Paragraphs 5, 6, 7 or 9 f this Agreement will result in material irreparable
injury to the Employer and the Released Parties for which there is no adequate
remedy at law, that in the event of such a breach or threat thereof, the
Employer and the Released Parties shall be entitled to seek a temporary
restraining order and/or preliminary or permanent injunctions restraining
Executive from engaging in activities prohibited by Paragraphs 5, 6 or 7 of this
Agreement, or requiring compliance as set forth in Paragraph 9, or such other
relief as may be required to specifically enforce these paragraphs. Such
injunctive relief is in addition to any other remedies to which the Employer and
the Released Parties may be entitled.
9.    Cooperation with the Employer. Executive agrees to fully cooperate with
the Employer and the Released Parties and to provide information and history
regarding information learned and actions taken while an Executive or agent of
the Employer and the Released Parties (collectively “Requested Assistance”) at
mutually agreeable times and locations which do not unreasonably interfere with
Executive’s subsequent employment.
10.    Successors, Heirs and Assigns. This Agreement and the covenants contained
herein shall be binding upon and inure to the benefit of Executive’s assigns,
heirs, executors, and administrators and to the predecessors, successors, and
assigns of the Employer and the Released Parties, to the extent permitted by
applicable law.
11.    Severability. Each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
13.    Counterparts. This Agreement may be executed in two or more counterparts,
each counterpart of which shall be deemed to be an original of the agreement.
14.    Complete Agreement. Executive hereby affirms that the entirety of the
agreement between Executive and the Employer, including consideration for his
execution of this Agreement, is expressly set forth in this Agreement, and that
no other promise or agreement of any kind has been made to, or with, Executive
by any person or entity whatsoever to cause Executive to execute this Agreement.
Executive fully


4

--------------------------------------------------------------------------------





understands that this Agreement is a complete general waiver and release of any
and all claims Executive may have against the Employer and the Released Parties
as set forth in Paragraph 4. Executive further agrees and acknowledges that this
Agreement may not be amended, supplemented or otherwise modified or terminated
except by a writing expressly stating the parties’ intent to amend, supplement,
modify or terminate this Agreement that is signed by both Executive and the
Employer’s Executive Director.
15.    Choice of Law/Venue. This Agreement shall be exclusively interpreted and
enforced in accordance with the laws of the State of Texas, excluding any
reference to conflict of law principles. Exclusive venue of any dispute arising
from or related to this Agreement, Executive’s employment with and/or separation
from the Employer or the Released Parties shall lie in Harris County, Texas.
16.    Voluntary Execution of Agreement. Executive represents that he is acting
knowingly and voluntarily without duress or undue influence in executing this
Agreement, and that he was given twenty-one (21) calendar days from receipt of
this Agreement in which to consider the terms of the Agreement, and a reasonable
and adequate opportunity for study and review by legal counsel of Executive’s
choice. Executive further agrees that he has seven (7) days from the date this
Agreement is executed to revoke or rescind the portions of this Agreement
related to Executive’s release of claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, by providing
written notice of such revocation to by the seventh calendar day following
execution. Executive understands that after such seven (7) day revocation
period, this Agreement is effective, enforceable, and irrevocable. Executive
understands that, if Executive does not accept this Agreement by signing and
returning it to Employer within twenty-one (21) days following his receipt of
this Agreement, it is null and void.
17.    Affirmations. Executive affirms that he has no known workplace injuries
or occupational diseases and has been provided and/or has not been denied any
leave requested under the Family and Medical Leave Act and/or any other federal,
state, or local leave law. Executive affirms and represents that he did not
engage in any conduct that would constitute a fraud on the Employer or the
Released Parties and that he is not aware of any fraudulent activity on the part
of the Employer or the Released Parties.     
18.    Notices. Any and all notices under this Agreement will be sent by
certified mail and electronic mail to the parties hereto at the following
address or such other addresses as the parties may designate in writing:
James Lukey
VP Human Resources
Weatherford    
2000 St. James Place
Houston, Texas 77056
James.Lukey@ap.weatherford.com









5

--------------------------------------------------------------------------------





    
    
    
Mario Ruscev
5642 Willers Way
Houston, Texas 77056
Mario.Ruscev@wanadoo.fr



    
    
    
By:
/s/ James Lukey
 
Date:
September 19, 2017
 
Weatherford
 
 
 
 
James Lukey
 
 
 
 
VP Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mario Ruscev
 
Date:
September 18, 2017
 
Mario Ruscev
 
 
 









            




    
    
    
    
    


    














6